Citation Nr: 1307525	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  95-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left knee injury from June 2, 1993.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of left knee injury, status post arthroscopy and chondroplasty from February 7, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 through May 1974 and from January 1975 to March 1993.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 1994 rating decision of the VA Regional Office in Los Angeles, California, which, among other things, granted service connection for residuals of left knee injury, effective from June 2, 1993.  A noncompensable disability rating was assigned.  The appellant appealed for a higher initial rating.

The Veteran was afforded a personal hearing at the RO in January 1997.  The transcript is of record.  

By rating decision dated in August 1998, the noncompensable rating for residuals of left knee injury was increased to 10 percent effective from June 2, 1993.  At that time, the Veteran was also awarded a temporary total rating (100 percent), effective from January 3, 1996, based on surgical or other treatment necessitating convalescence for the left knee.  See 38 C.F.R. § 4.30 (2012).  The 10 percent rating for the left knee was re-established from March 1, 1996.

The Veteran was afforded a Travel Board hearing in September 2001 before a Veterans Law Judge.  The transcript is of record.  The issue on appeal was remanded for further development by Board decision in June 2003.

By rating decision in December 2007, the Veteran was awarded a temporary total rating, effective from June 17, 2002 based on surgical or other treatment necessitating convalescence for the left knee.  The prior 10 percent rating for the left knee was re-assigned effective from August 1, 2002.  

[The Board would point out that nothing in the ensuing decision affects the 1996 and 2002 temporary total (100 percent) ratings and these periods are not on appeal.  The ratings on appeal addressed in this document are for periods when a temporary total rating was not awarded.]

The appeal was remanded for further development by Board decisions in May 2009 and March 2011.

The Member who conducted the hearing in September 2001 retired from Board.  As such, the Veteran was offered another opportunity for a hearing which he accepted.  That hearing was held in October 2011 before the undersigned Veterans Law Judge sitting at San Diego, California.  The hearing transcript is of record.  

The case was remanded for further development in January 2012.

By rating decision in December 2012, a 20 percent disability rating was granted for left knee disability, effective from February 7, 2012.  Although a higher rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of service connection.  See AB v. Brown, 6 Vet.App. 35 (1993).  A separate 10 percent disability evaluation was established for left knee instability and symptomatic residuals of semilunar removal, effective from February 7, 2012.  However, no appeal has been initiated for a higher rating as to these matters and they are not for appellate consideration.

The December 2012 rating decision also granted for cervical spondylosis and spondylosis of the lumbar spine, status post discectomy that were also on appeal.  These are the full benefits that were sought on appeal as to those matters.  As such, they are no longer for appellate consideration.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.
FINDINGS OF FACT

1.  From June 2, 1993 to June 6, 1995, residuals of left knee injury were manifested by no more than periarticular articular pathology manifested by pain, crepitus, swelling, tenderness, etc., without evidence of significant functional loss.

2.  From June 7, 1995 to February 4, 2003, residuals of left knee injury, to include status post arthroscopy and chondroplasty, were manifested by effusion in the joint, torn and dislocated cartilage and episodes of locking. 

3.  From February 5, 2003, residuals of left knee injury, status post arthroscopy and chondroplasty were manifested by chronic pain, effusion, swelling and stiffness, moderately severe degenerative arthritis, effusion in the knee joint, limitation of motion, frequent flare-ups of severe pain, weakness, fatigability, atrophy of left leg muscle and marked restriction of everyday activities commensurate with impairment of the tibia and fibula with marked knee impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of left knee injury are not met from June 2, 1993 to June 6, 1995.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5010 (2012).

2.  The criteria for an evaluation of 20 percent are met from June 7, 1995 to February 4, 2003 for residuals of left knee injury, to include status post arthroscopy and chondroplasty.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258 (2012).

3.  The criteria for an evaluation of 30 percent are met from February 5, 2003 for residuals of left knee injury, status post arthroscopy and chondroplasty.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the symptoms associated with his service-connected left knee disorder are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 486 (2006).  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim.  This is because the Veteran's claim of entitlement to a rating in excess of 10 percent for left knee disability was adjudicated in June 1994 prior to enactment of the VCAA in November 2000.  A disability rating and effective date were assigned at that time.  Such notice deficiency may subsequently be cured by fully compliant notice followed by readjudication of the claim. See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  During the pendency of the appeal, adequate VCAA notice was sent to the appellant in June 2004, supplemented by correspondence dated in January 2012 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant and VA's respective duties for obtaining evidence.  Notice regarding the effective date elements of a claim was sent to the Veteran in July 2006. See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Therefore, the appellant been afforded a meaningful opportunity to participate effectively in the processing of the claim and given ample time to respond, and the agency or original jurisdiction has readjudicated the claim in supplemental statements of the case since adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide this appeal as the timing error does not affect the essential fairness of the adjudication.

The Board finds that all necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  Extensive VA and private clinical records have been received and carefully considered.  The Veteran has been afforded a number of VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  Social Security records have been received and considered.  The Veteran has presented testimony on three personal hearings on appeal.  His statements in the record and the whole of the evidence have been carefully considered.

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  As such, the issue of entitlement to a higher rating for left knee disability is ready to be considered on the merits.


Law and Regulations

Historically, a June 1994 rating decision granted service connection for residuals of left knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012). 

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees. Id.

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation is warranted.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2012).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.71a, 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2012).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the current level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) See Fenderson v. West, 12 Vet.App. at 126 (1999); see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.102, 4.3 (2012). 

Factual Background

A claim for disabilities that included service connection for a left knee disorder was received on June 2, 1993.  Based on service treatment and post service clinical records, a June 1994 rating decision granted service connection for residuals of left knee injury with chondromalacia patella, evaluated as zero percent disabling, effective from June 2, 1993.

The Veteran was afforded a VA orthopedic examination in August 1994.  He complained of left knee pain with a great deal of walking.  Range of motion of the left knee was from 10 to 130 degrees.  There was tenderness medially but no medial or lateral laxity or effusion.  It was reported that there was marked pain on McMurray's test, associated with snapping and popping.  The Lachman and anterior drawer tests were negative.  An X-ray of the knee revealed some degenerative changes with narrowing of the lateral joint line and some minimal narrowing at the medial joint line.  A pertinent assessment was rendered or internal derangement, left knee, possible tear of medial and lateral menisci.  

The Veteran was subsequently afforded a VA orthopedic examination in October 1994.  On examination of the left knee, the Veteran had full range of motion with no warmth, swelling, erythema or ligamentous laxity.  The Lachman and McMurray's tests were negative.  It was reported that radiographs of the left knee revealed no anatomic abnormalities.  

VA magnetic resonance imaging (MRI) of the left knee in June 1995 was interpreted as showing evidence of a small effusion in the suprapatellar bursa.  There was torn and marked distortion of the anterior and posterior horns of the lateral semilunar cartilages.  The medial semilunar cartilage and cruciate ligaments did not reveal any significant abnormality.  

A private medical report dated in January 1996 noted that the Veteran had initially been seen in December 1995 and provided a history of having injured the left knee in the Air Force approximately 20 years before.  It was reported that over the past few years, he had had intermittent pain and occasional locking, and that pain had intensified over the last several months.  He related that he was unable to participate in any sports activities and had frequent swelling.  In January 1996, the Veteran underwent arthroscopy, arthroscopic debridement and partial lateral meniscectomy of the left knee and was given a postoperative diagnosis of chronic bucket-handle tear with marked degenerative changes and lateral meniscus accompanied by degenerative arthritis of the lateral joint compartment and patellofemoral joint.  

By rating action dated in August 1998, residuals of left knee injury was increased to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective from June 2, 1993.  The Veteran was awarded a temporary total rating, effective from June 3, 1996 to February 29, 1996 based on surgical or other treatment necessitating convalescence for the left knee.  This matter is not at issue and is not on appeal.  The 10 percent disability rating for the left knee was reestablished, effective March 1, 1996.  

The appellant was afforded an examination for VA compensation and pension purposes in December 1999.  He stated that since surgery, he had swelling, especially with walking and going up and down the steps.  He related that he was told he needed a knee replacement.  The appellant said that he did not use any assistive device to ambulate.  On examination, knee flexion was from zero to 140 degrees with pain beginning at 120 degrees.  No heat, redness, swelling or effusion was noted.  It was reported that range of motion was affected by pain but that fatigue, weakness and lack of endurance were not a major functional impact.  An X-ray of the left knee was interpreted as showing mild degenerative arthritis.  A diagnosis was rendered of status post left knee arthroscopic surgery with residuals of pain and degeneration.  

A clinical report dated in September 2001 was received from S. Nagelberg, M.D., who stated that the Veteran had a history of ongoing left knee complaints.  It was reported that approximately one month before, the appellant was in Mexico engaged in some prolonged standing when his left knee suddenly gave way and he fell to the ground.  The knee locked and he was unable to stand on it.  He was seen in the emergency room and a cast was applied for two week that was removed prior to his return to the United States.  It was noted that he tended to have feelings of locking and pain in the left knee when climbing and descending stairs. 

The Veteran underwent left knee arthroscopy and chondroplasty of the femoral trochlear groove in June 2002 followed by a postoperative diagnosis of internal derangement of the left knee.  As stated previously, the Veteran was awarded a temporary total rating, effective from June 17, 2002 to July 31, 2002 based on surgical or other treatment necessitating convalescence for the left knee.  This matter is not at issue and is not on appeal.  The 10 percent disability rating for the left knee was reestablished, effective August 1, 2002.

A VA examination joints examination was conducted in February 2003.  The Veteran related that he had left knee surgeries in 1996 and 2002 for torn cartilage and chondromalacia patella.  It was noted that he currently had osteoarthritis in the knee and wore a Jobst brace.  He reported that he stopped going to the gym to work out due to inability to use the left knee adequately.  The appellant stated that he had chronic pain and weakness in the left knee as well as stiffness, chronic swelling, and occasional feelings of warmth, redness, and puffiness.  He related that that there was occasional giving way prior to the 2002 surgery but not since them.  He said that he had easy fatigability and that he was not able to walk two to four blocks before he was required to stop.  The Veteran stated that he was able to ride a bicycle but not do so any longer because of chronic knee pain.  He related that treatment since surgery had consisted of rehabilitation exercises and Celebrex.  He characterized pain level as three on a 10 scale (3/10) when he was not having a flare-up.  He said that pain ranged from 7-9/10 when having a flare-up and stated that these occurred on almost a daily basis.  The Veteran reported that throbbing mixed with sharp pain lasted for hours, caused him to walk with a limp and limited his ability walk and climb stairs or hills.  He related that the additional functional impairment during flare-ups led him to cease all physical activities and rest until the knee pain reverted to baseline.  The appellant stated that precipitating factors for increased pain and flare-ups were standing for five minutes or more, walking 10 minutes or more, as well as sitting for extended period that led to stiffness.  He indicated that his symptoms were alleviated by resting, placing ice on the knee and taking Celebrex.  He stated that he did not use any crutches, canes or corrective shoes. 

Examination of the left knee disclosed positive crepitus on flexion and extension at 90 degrees of flexion.  There was a positive McMurray's test on examination of both knees.  There was no joint laxity or effusion.  Flexion of the left knee was 120 degrees and extension was five degrees.  There was evidence of mild pain at maximum passive flexion of the left knee as evidenced by wincing.  There was marked diminution of muscle tone on the left.  An X-ray of the left knee was interpreted as showing moderately severe degenerative arthritis of the lateral knee joint compartment with mild degenerative changes in the medial joint and patellofemoral joint as well as probable mild effusion.  The pertinent diagnosis following examination was moderate to severe left knee osteoarthritis with moderate decrease in function.  The examiner commented that the Veteran's level of activity had diminished through the years primarily secondary to chronic knee pain, and that there was obvious predictable fatigability as measured by atrophy of the musculature of the left lower extremity when compared to the right.

The Veteran underwent a VA joints examination in April 2008.  He had complaints that included sharp aching pain, swelling, catching and popping of the left knee.  He related that he had instability that did not cause him to fall.  Pain was reported to be 6/10 three to four times a week.  The Veteran denied acute episodes.

On physical examination of the left knee, range of motion was from 10 to 95 degrees.  It was reported that range of motion was limited by pain at extremes of motion but not by weakness, incoordination, fatigability, lack of endurance on use or with flare-ups.  No effusion was present.  Scars were present over the anterior aspect of the knee.  There was tenderness to palpation over the medial and lateral joint lines.  The examiner was unable to sublux the patella.  The patella had crepitation with range of motion and tenderness to palpation.  It was reported that the Veteran had difficulty arising from a chair secondary to knee pain.  Examination of the ligaments revealed a negative anterior drawer, and Lachman's sign indicating that the anterior cruciate ligament was intact.  The posterior cruciate ligament was intact.  He did not gap to varus or valgus stress indicating that the medial, lateral and collateral ligaments were intact.  X-rays were obtained revealing clear tricompartmental arthritis of the left knee with degenerative changes worst at the medial joint compartment with cystic degeneration and sclerosis of the tibial plateau.  Following examination, the impression was degenerative arthritis of the left knee. 

The Veteran was most recently examined for compensation and pension purposes in February 2012.  A Disability Benefits Questionnaire (DBQ) report indicated that he reported constant left knee pain and mechanical symptoms that worsened on use.  He stated that he had flare-ups of pain.  On examination, flexion was to 95 degrees and extension was to 15 degrees, to include on repetitive use testing.  It was noted that the appellant had functional loss/impairment of the left knee that included less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing.  There was tenderness to palpation of the tissues of the joint line.  Strength was normal at 5/5.  Anterior and posterior stability was normal.  There was some degree of medial-lateral instability.  The examiner indicated that there was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran had residual signs and/or symptoms of left meniscectomy but that he had not had a total knee replacement.  It was reported that he had residual scars from left knee surgery but that they not painful or unstable or greater than six square inches.  It was reported that he utilized the assistance of a cane occasionally.  The examiner commented that the Veteran's subjective complaints of pain would make ambulatory work difficult.  Following examination, a diagnosis of knee arthritis was rendered. 

By rating action dated in December 2012, service-connected left knee disability was recharacterized as residuals of left knee injury, status post arthroscopy and chondroplasty under 38 C.F.R. § 3.71a, Diagnostic Code 5010.  A 20 percent disability rating was granted effective from February 7, 2012.  A separate 10 percent disability evaluation was established for left knee instability and symptomatic residuals of semilunar removal, effective from February 7, 2012.  

Legal Analysis

The evidence reflects that as of the date of service connection on June 2, 1993, left knee injury residuals were manifested by complaints that included pain, narrowing of the knee joint and evidence of degenerative changes.  Tenderness and crepitus were elicited on clinical examination.  It was felt that the appellant had internal derangement and a possible tear of the medial and lateral menisci.  However, there was no evidence of laxity or effusion on VA examinations in August and October 1994.  In view of such, the Board finds that such symptoms were emblematic of left articular and periarticular pathology.  Painful, unstable or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2012).  The presence of periarticular pathology comports with Diagnostic Code 5010 that provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion.  

In order to warrant a higher disability evaluation from June 1993 based on range of motion, the service-connected left knee disorder had to approximate the functional equivalent of limitation of flexion to 30 degrees and extension to 15 degrees due to any factor.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Here, the Board points out that on VA examinations in August 1994, the appellant had extension of 10 degrees.  However, when he was evaluated by VA in October 1994, range of motion was reported to be full and no anatomic abnormalities were observed on X-ray.  Flexion was from 130 to 140 degrees on the two VA examinations.  Therefore, the more probative evidence establishes that the Veteran had substantially more flexion and extension than that required for a 20 percent disability evaluation.  Therefore, an evaluation in excess of 10 percent was not warranted based on limitation of flexion or extension from June 2, 1993.

Review of the evidence dating from June 2, 1993 discloses no objective evidence or complaints of subluxation or laxity of the collateral ligaments, to include on VA examinations in August and October 1994.  Testing maneuvers performed at that time disclosed no instability of the left knee.  Under the circumstances, Diagnostic Code 5257 is unavailing of a separate and/or compensable rating for the left knee based on a finding of instability.

The Board has also considered whether a higher disability evaluation may be awarded under any other potentially appropriate diagnostic codes pertaining to the left knee from June 2, 1993.  However, the evidence demonstrates no ankylosis, malunion or nonunion of the tibia and fibula from the cited date. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262 (2012).  Therefore, a higher evaluation under those Diagnostic Codes is not warranted.

In additionally assessing the level of severity of the service-connected left knee disability from June 2, 1993, the Board has considered functional impairment due to pain, weakness, fatigability, and incoordination. See DeLuca v. Brown, 8 Vet.App. 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  The Board finds in this case, however, that the 10 percent disability evaluation established from June 2, 1993 adequately contemplates the degree of functional loss associated with the left knee as no substantial functional incapacity was voiced or clinically noted, to include weakness, lack of endurance, or incoordination, etc.  There was no lay or medical evidence that range of motion was additionally limited following repetitive use.  As such, a higher rating is not warranted from June 2, 1993 as no significant functional loss was demonstrated. See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca, supra. 

The Board observes, however, that VA MRI in July 1995 was interpreted as showing evidence of effusion in the suprapatellar bursa, as a well as torn and marked distortion of the anterior and posterior horns of the lateral semilunar cartilages.  Subsequent private records reflect that the Veteran was seen for complaints of pain and locking that he reported had intensified over the last several months.  The evidence thus indicates that the appellant had persisting and worsening symptomatology in this regard that culminated in a fall in 2004 after his left knee suddenly gave way, followed by locking and inability to stand.  The Veteran continued to complain of locking and pain in the left knee followed by additional surgery in 2002 for internal derangement.

38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for a 20 percent evaluation for cartilage, semilunar, dislocated, with frequent episodes of locking, pain and effusion into the joint.  Id.  In this case, the record reflects that marked distortion of the anterior and posterior horns of the lateral semilunar cartilages and effusion in the left knee joint were shown as early as July 1995 followed by reported episodes of locking.  Although neither instability nor subluxation was confirmed on examination, the Board finds that symptoms that included effusion, dislocation and locking approximated the criteria for a 20 percent rating under Diagnostic Code 5258 from June 7, 1995.  The Board thus resolves the benefit of the doubt in favor of the Veteran by finding that a 20 percent disability rating is warranted for left knee disability from June 7, 1995.  However, the evidence dating from June 7, 1995 demonstrates no ankylosis, or nonunion of the tibia and fibula from the cited date. See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012).  Therefore, a higher evaluation under those Diagnostic Codes is not warranted.  

VA General Counsel has promulgated opinions pertinent to claims of higher evaluations for knee disabilities which hold that limitation of motion and instability of the knee may be evaluated separately under separate Diagnostic Codes if additional disability is shown.  See VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  VA General Counsel Precedent Opinion, VAOPGCPREC 09-04 (September 17, 2004) holds that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  

In the instant case, the evidence reflects that when examined by VA in February 2003, flexion of the left knee was 120 degrees and extension was five degrees.  Consequently, neither the lay nor the clinical evidence reflects that extension of the right knee was functionally limited to less than 45 degrees or more, or that extension was limited to 10 degrees or more for a compensable evaluation.  When examined by VA in April 2008, extension was limited to 10 degrees.  The Board points out, however, that the Veteran is not entitled to ratings under both Diagnostic Code 5260 and Diagnostic code 5258 for the knee. See generally VAPOPGCPREC 9-98.  To this end, it is found that his disability picture is more accurately reflected under Diagnostic Code 5258 and that a rating of 20 percent disabling is warranted under Diagnostic Code 5258.  Since this results in a comparable evaluation, he is not prejudiced thereby. See Bernard v. Brown, 4 Vet.App. 384 (1993).  

The appellant reported on VA examination in February 2003 that he wore a Jobst brace and had occasional giving way.  However, no joint laxity or effusion was appreciated.  The Veteran reported on that occasion that he had had no subluxation of the left knee since surgery in 2002.  In April 2008, he stated that he continued to wear a knee brace and had instability that did not cause him to fall.  However, on examination, the ligaments were intact on all aspects of testing.  The Board points out that the prescription of a knee brace does not by itself denote knee instability.  Rather this must be considered in the context of the evidence as a whole that shows no indications of laxity or instability prior to VA examination in February 2012.  Under the circumstances, Diagnostic Code 5257 is unavailing of a separate rating for the left knee based on a finding of instability prior to February 2012.  Therefore, to extent that the appellant asserts that he is entitled to a higher evaluation based on left knee instability prior to February 2012, the Board has carefully considered his contentions in full.  A layperson is competent to describe what comes to him through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  The Board concludes, however, that the observations of skilled clinical professionals reporting a lack of instability are more probative than the appellant's nonspecific lay statements.  In view of such, the Board finds that the VA examiners' findings are more credible and probative that no instability was demonstrated on VA examinations in 2003 and 2008.

However, in additionally assessing the level of severity of the service-connected left knee disability from February 2003, the Board has considered functional impairment due to pain, weakness, fatigability, and incoordination. See DeLuca, supra; see also 38 C.F.R §§ 4.40, 4.45, 4.59.  On VA examination in 2003, the Veteran reported that he had chronic pain, swelling, stiffness and weakness of the left knee and was unable to exercise or bike because of it.  He reported easy fatigability and said that he was unable walk more than four blocks before he was required to stop.  The appellant reported daily flare-ups of severe pain that lasted for hours that caused him to walk with a limp, and limited his ability walk and climb stairs or hills.  He stated that precipitating factors for increased pain and flare-ups were standing, walking and sitting for extended periods.  The appellant presented testimony in October 2011 to the effect that left knee symptoms were very debilitating to the extent that he had been told numerous times that he needed a knee replacement.  On VA examination in February 2012, he continued to report increased symptoms with use of the left knee.  It was noted that the appellant had functional loss/impairment of the left knee that included less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing.

The Board determines that the Veteran's report and the medical findings, as delineated above, are consistent with credible lay and clinical evidence of incoordination, weakness, fatigability and lack of endurance resulting in additional functional impairment.  The evidence reflects that although the Veteran does not substantially rely on assistive devices for ambulation, he has increased activity limitations and has increasingly curtailed his activities of daily living because of the left knee.  In February 2003, the VA examiner commented that the Veteran's level of activity had diminished through the years primarily secondary to chronic knee pain, and that there was obvious predictable fatigability as measured by the degree of left lower extremity atrophy musculature when compared to the right.  This assessment was essentially echoed on VA examination in February 2012.  The Board thus concludes that from the date of VA examination on February 5, 2003, the left knee has exhibited functional impairment beyond that contemplated by the 20 percent disability evaluation in effect and more closely approximates the criteria for impairment of the tibia and fibula with marked impairment of the left knee.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2012).  The Board thus resolves any doubt in favor of the Veteran by finding that a 30 percent disability evaluation is warranted from February 5, 2003 commensurate with impairment of the tibia and fibula with marked impairment of the left knee. See 38 C.F.R. §§ 4.71a, Diagnostic Code 5262 (2012).  

The Board has further considered the criteria of diagnostic codes that offer a higher disability evaluation for left knee disability.  In this regard, 38 C.F.R. § 4.71a, Diagnostic Code 5256 for ankylosis provides for ratings from 40 to 60 percent.  In this case, however, there is no evidence of ankylosis, either favorable or unfavorable.  Therefore, a higher rating based on this criteria is not warranted.

The tenets of Hart v. Mansfield, 21 Vet.App. 505 (2007) and Fenderson v. West, 12 Vet.App. 119 (1999) have been applied as reflected by the awarding of staged ratings following demonstrable clinical evidence showing significant changes to support evaluations for higher evaluations for the left knee for specific time frames during the appeal period. 

The Board has also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2012) but finds that there is no basis for further action as to this question.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected left knee is inadequate. See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Moreover, there is no objective evidence demonstrating that the appellant's service-connected left knee disability markedly interferes with employment beyond that contemplated by the rating schedule.  There is no evidence showing that he has been frequently hospitalized due to his left knee symptoms.  The evidence reflects that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. See Thun, supra.

	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 10 percent from June 2, 1993 to June 6, 1995 is denied.

A 20 percent rating, but no more, is granted for residuals of left knee injury from June 7, 1995 to February 4, 2003 subject to controlling regulations governing the payment of monetary awards.  

A 30 percent rating, but no more, is granted for residuals of left knee injury, status post arthroscopy and chondroplasty from February 5, 2003 subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


